EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on March 12, 2021.
The application has been amended as follows: 

		In the Claims:
--1.	(currently amended) An apparatus for nebulizing a liquid from a liquid supply through a membrane comprising first and second surfaces and a plurality of apertures extending through the membrane from the first surface to the second surface, the apparatus comprising: 
a liquid supply receiving area for receiving the liquid supply;
a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and
mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member.



--3.	(currently amended) The apparatus according to claim 21non-magnetic mechanical clamping force is provided by an interference fit between the membrane and the vibrator member.--
--4.	(currently amended) The apparatus according to claim 21non-magnetic mechanical clamping force is provided by a flexible contact part of the membrane.--
--5.	(currently amended) The apparatus according to claim 21non-magnetic mechanical clamping force is provided by a resilient part of the liquid supply.--
--7.	(currently amended) The apparatus according to claim 22
--9.	(currently amended) An apparatus for nebulizing a liquid from a liquid supply through a membrane comprising first and second surfaces and a plurality of apertures extending through the membrane from the first surface to the second surface, the apparatus comprising: 
a liquid supply receiving area for receiving the liquid supply;
a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and
mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; 

wherein the coupling means for clamping is arranged to clamp the membrane directly to the vibrator member.--
--10.	(currently amended) The apparatus according to claim 1, wherein the non-magnetic mechanical clamping forceis balanced within one or both of the vibrator member and the liquid supply.--
--11.	(currently amended) The apparatus according to claim 1, wherein a
--14.	(currently amended) An apparatus for nebulizing a liquid from a liquid supply through a membrane comprising first and second surfaces and a plurality of apertures extending through the membrane from the first surface to the second surface, the apparatus comprising: 
a liquid supply receiving area for receiving the liquid supply;
a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and
mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; 

wherein the vibrator member comprises at least one membrane engaging member arranged to engage at least one clamping portion of the membrane, such that rotational or translational movement of the membrane relative to the vibrator member induces a clamping force of the membrane engaging member or members on the membrane.--
--17.	(currently amended) An apparatus for nebulizing a liquid from a liquid supply through a membrane comprising first and second surfaces and a plurality of apertures extending through the membrane from the first surface to the second surface, the apparatus comprising: 
a liquid supply receiving area for receiving the liquid supply;
a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and
mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; 

wherein the vibrator member has a substantially planar form and the mechanical coupling means comprises a substantially planar clamping plate, arranged to clamp the membrane to the vibrator member.--
--18.	(currently amended) An apparatus according to claim 1, wherein the apparatus is arranged to clamp the membrane between a clamping plate and the vibrator member 
--19.	(currently amended) An apparatus for nebulizing a liquid from a liquid supply through a membrane comprising first and second surfaces and a plurality of apertures extending through the membrane from the first surface to the second surface, the apparatus comprising: 
a liquid supply receiving area for receiving the liquid supply;
a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and
mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; 

wherein the mechanical coupling means comprises: 
a resilient biasing member arranged to provide a resilient clamping force toward an outer edge of the first surface of the membrane, in opposition to the non-magnetic mechanical clamping force provided via the vibrator member, such that an outer edge of the membrane is clamped between the biasing member and the vibrator member.--
--20.	(currently amended) A dose container for the apparatus of claim 1, the dose container comprising: 
a container for carrying a dose of liquid; 
an opening for releasing the liquid from the container; 
the
the membrane extending radially outwardly from the container in the plane of the membrane, such that the membrane can be clamped directly to the vibrator member of the apparatus.--
--21.  (new)  The apparatus according to claim 1, wherein the vibrator member and the mechanical coupling means are arranged to provide the non-magnetic mechanical clamping force substantially parallel to the plane of the membrane.--
--22.  (new)  The apparatus according to claim 1, wherein the vibrator member comprises a vibrator element mounted to a substrate.--

The above changes were done to clearly define the invention, correct antecedent basis issues and place the claims in proper format after filing of the terminal disclaimer to overcome the non-statutory double patenting rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 3-7, 10-13, 18 and 20-22:  The prior art did not teach or suggest an apparatus for nebulizing a liquid as claimed by the applicant, specifically an apparatus comprising a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and mechanical coupling means, arranged to provide a removable non-magnetic mechanical clamping force for clamping the membrane to the vibrator member, together in combination with the other claimed features of applicant’s invention and wherein the “mechanical coupling means, arranged to provide a removable non-magnetic mechanical clamping force for clamping,”, in claim 1 invokes 35 U.S.C. 112(f) and is described in the specification in paragraphs [0055-0070] and [0115-0116].
The following is an examiner’s statement of reasons for allowance of claim 9:  The prior art did not teach or suggest an apparatus for nebulizing a liquid as claimed by the applicant, specifically an apparatus comprising a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; and wherein the coupling means for clamping is arranged to clamp the membrane directly to the vibrator member, together in combination with the other claimed features of applicant’s invention and wherein the “mechanical coupling means, arranged to provide a removable non-magnetic mechanical clamping force for clamping,”, in claim 9 invokes 35 U.S.C. 112(f) and is described in the specification in paragraphs [0055-0070] and [0115-0116].
The following is an examiner’s statement of reasons for allowance of claims 14-16:  The prior art did not teach or suggest an apparatus for nebulizing a liquid as claimed by the applicant, specifically an apparatus comprising a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; and wherein the vibrator member comprises at least one membrane engaging member arranged to engage at least one clamping portion of the membrane, such that rotational or translational movement of the membrane relative to the vibrator member induces a clamping force of the membrane engaging member or members on the membrane, together in combination with the other claimed features of applicant’s invention and wherein the “mechanical coupling means, arranged to provide a removable non-magnetic mechanical clamping force for clamping,”, in claim 14 invokes 35 U.S.C. 112(f) and is described in the specification in paragraphs [0055-0070] and [0115-0116].
The following is an examiner’s statement of reasons for allowance of claim 17:  The prior art did not teach or suggest an apparatus for nebulizing a liquid as claimed by the applicant, specifically an apparatus comprising a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; and wherein the vibrator member has a substantially planar form and the mechanical coupling means comprises a substantially planar clamping plate, arranged to clamp the membrane to the vibrator member, together in combination with the other claimed features of applicant’s invention and wherein the “mechanical coupling means, arranged to provide a removable non-magnetic mechanical clamping force for clamping,”, in claim 17 invokes 35 U.S.C. 112(f) and is described in the specification in paragraphs [0055-0070] and [0115-0116].
The following is an examiner’s statement of reasons for allowance of claim 19:  The prior art did not teach or suggest an apparatus for nebulizing a liquid as claimed by the applicant, specifically an apparatus comprising a vibrator member, arranged to vibrate the membrane to eject liquid droplets from the second surface of the membrane on vibration; and mechanical coupling means, arranged to provide a non-magnetic removable mechanical clamping force for clamping the membrane to the vibrator member; and wherein the mechanical coupling means comprises a resilient biasing member arranged to provide a resilient clamping force toward an outer edge of the first surface of the membrane, in opposition to the non-magnetic mechanical clamping force provided via the vibrator member, such that an outer edge of the membrane is clamped between the biasing member and the vibrator member, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752


/STEVEN J GANEY/Primary Examiner, Art Unit 3752